






SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this    9th    day of
February, 2012 (the “Agreement”), between Amtech Systems, Inc., an Arizona
corporation (the “Company”) with offices at 131 South Clark Drive, Tempe,
Arizona, and Jong S. Whang (the “Executive”),


W I T N E S S E T H:


WHEREAS, the Company and the Executive previously entered into an Amended and
Restated Employment Agreement dated March 11, 2010 (the “Employment Agreement”);
and


WHEREAS, on September 29, 2011, the Board of Directors of the Company elected
the Executive to the position of Executive Chairman, effective January 1, 2012;
and


WHEREAS, the Company and the Executive wish to conform the Employment Agreement
to reflect those changes and make certain other changes to better reflect the
intent of the parties, and as otherwise provided herein;


NOW, THEREFORE, the Company and the Executive hereby enter into an employment
and compensation arrangement on the following terms and conditions:


1.Employment. Subject to the terms and conditions of this Agreement, the Company
agrees to employ the Executive as its Executive Chairman during the Employment
Period (as defined in Section 7) and Executive agrees to perform such acts and
duties and furnish such services to the Company and its affiliates consistent
with such position as the Company's Board of Directors shall from time to time
direct. The Executive shall have general and active charge of the business and
affairs of the Company and, in such capacity, shall have responsibility for the
day-to-day operations of the Company, subject to the authority and control of
the Board of Directors of the Company. During the Employment Period, the Company
shall continue to take such actions as necessary to cause the Executive's
nomination as a member of the Board of Directors of the Company. The Executive
hereby accepts such employment and agrees to devote his full time and best
efforts to the duties provided herein, provided, that the Executive may engage
in other business activities which (i) involve no conflict of interest with the
interests of the Company (subject to approval by the Board of Directors, which
approval shall not be unreasonably withheld) and (ii) do not materially
interfere with the performance by the Executive of his duties under this
Agreement.


2.Compensation. For services rendered to the Company during the term of this
Agreement, the Company shall compensate the Executive with an initial base
salary, payable in monthly installments, of $400,000 per annum. Such base salary
shall be reviewed on an annual basis by the Compensation Committee of the
Company's Board of Directors (the “Compensation Committee”) and shall be subject
to being increased but not decreased in the discretion of the Compensation
Committee.


3.Incentive Compensation. The Executive shall also be entitled to annual cash
bonuses for each fiscal year during the Employment Period (“Incentive
Compensation”). The Executive's Incentive Compensation for each such fiscal year
shall be determined in accordance with an annual bonus plan adopted by the
Compensation Committee, which shall be no less favorable to the Executive than
the bonus plan for fiscal 2010 adopted by the Compensation Committee on December
21, 2009.




--------------------------------------------------------------------------------




Any bonus due to Executive will be paid within 75 days after the end of the
Company's fiscal year.


4.Stock Options.


(a)Outstanding Options and Restricted Stock. All currently outstanding options
to purchase Common Stock of the Company and all restricted stock grants held by
Executive shall remain in full force and effect in accordance with the
provisions of Employer's stock option and restricted stock plans and the
applicable Stock Option and Restricted Stock Agreements, as may be amended from
time to time.


(b)New Options and Restricted Stock. As further compensation, Employee shall be
issued an annual grant of stock options and restricted stock by the Compensation
Committee within ninety (90) days after the end of each fiscal year during the
Employment Period. The amount of such grant and the terms of vesting shall be as
determined by the Compensation Committee, but shall be no less favorable to the
Executive than the amounts and terms of the grant approved by the Compensation
Committee on November 20, 2009. All of the stock options granted to Executive
shall be “Incentive Stock Options” within the meaning of the Internal Revenue
Code of 1986, as amended (the “Code”), subject to the limitations of the Code.
Any stock options which are not allowed to be incentive stock options under the
Code shall be non-qualified stock options. The stock options shall be issued at
the fair market value of the Company's common stock as of the date of grant.


5.Benefits. During the Employment Period, the Company shall provide or cause to
be provided to the Executive such employee benefits as are provided to other
executive officers of the Company, including family medical, dental, vision,
disability and life insurance, and participation in pension and retirement
plans, incentive compensation plans, stock option plans, Company-sponsored
welfare benefit plans for disability and life insurance and other benefit plans.
During the Employment Period, the Company may provide or cause to be provided to
the Executive such additional benefits as the Company may deem appropriate from
time to time. The Company shall also provide the Executive with an annual
automobile allowance of not less than $14,000, as well as a life insurance
policy in the face amount of $500,000 with Executive's spouse as the
beneficiary.


6.Vacation. The Executive shall be entitled to annual vacations in accordance
with the Company's vacation policies in effect from time to time for executive
officers of the Company.


7.Term: Employment Period. The “Employment Period” shall commence on the date of
this Agreement (the “Effective Date”) and shall continue for an initial term of
three (3) years (the “Initial Term”). Thereafter, the Employment Period shall
continue for successive one (1) year terms (the “Additional Terms”) unless
either the Company or the Executive provides written notice of termination of
the Employment Period not less than one hundred twenty (120) days prior to the
end of the Initial Term or any Additional Term (collectively, the “Term”), or
unless earlier terminated pursuant to Section 8. If the Executive shall remain
in the full time employ of the Company beyond the Employment Period without any
written agreement between the parties, this Agreement shall be deemed to
continue on a month to month basis and either party shall have the right to
terminate this Agreement at the end of any ensuing calendar month on written
notice of at least thirty (30) days.


8.Termination.


(a)Executive's employment with the company shall be “at will”. Either the
Company or the Executive may terminate this Agreement and Executive's employment
at any time, with or without Cause




--------------------------------------------------------------------------------




or Good Reason (as such terms are defined below), in its or his sole discretion,
upon thirty (30) days prior written notice of termination.


(b)Without limiting the foregoing Section 8(a), (i) the Executive may terminate
his employment with the company at any time for Good Reason, or (ii) the Company
may terminate his employment at any time for Cause. “Good Reason” shall mean (i)
the Company's failure to elect or reelect, or to appoint or reappoint, Executive
to the office of Chief Executive Officer of the Company; (ii) material changes
by the Company in the Executive's function, duties or responsibilities
(including reporting responsibilities) of a scope less than that associated with
the position of Chief Executive Officer of the Company; (iii) Executive's base
salary is reduced by the Company below the highest base salary of Executive in
effect during the Employment Period; (iv) relocation of Executive's principal
place of employment to a place that is not within either the city limits of
Tempe, Arizona, or within a radius of twenty (20) miles of his primary
residence; (v) failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company; (vi) material breach of this
Agreement by the Company, which breach is not cured within five (5) days after
written notice thereof is delivered to the Company; or (vii) the occurrence of a
Change of Control (as defined in Section 18). “Cause” shall mean (i) the
Executive's willful, repeated or negligent failure to perform his duties
hereunder and to comply with any reasonable or proper direction given by or on
behalf of the Company's Board of Directors and the continuation of such failure
following twenty (20) days written notice to such effect, (ii) the Executive
being guilty of serious misconduct on the Company's premises or elsewhere,
whether during the performance of his duties or not, which is reasonably likely
to cause material damage to the reputation of the Company or render it
materially more difficult for the Executive to satisfactorily continue to
perform his duties and the continuation or a second instance of such serious
misconduct following twenty (20) days written notice to such effect; (iii) the
Executive being found guilty in a criminal court of any offense of a nature
which is reasonably likely to materially adversely affect the reputation of the
Company or to materially prejudice its interests if the Executive were to
continue to be employed by the Company; (iv) the Executive's commission of any
act of fraud or theft involving the Company or its business, or any intentional
tort against the Company; or (v) the Executive's violation of any of the
material terms, covenants, representations or warranties contained in this
Agreement and failure to correct such violation within twenty (20) days after
written notice by the Company. Notwithstanding the foregoing, “Cause” shall only
be deemed to exist if it is so determined by a resolution duly adopted by the
Board of Directors of the Company, at a duly noticed meeting at which the
Executive and his counsel are first given the opportunity to address the Board
with respect to such determination.


(c)“Disability” shall mean that the Executive, in the good faith determination
of the Board of Directors of the Company, based on the advice of a qualified
physician after a proper examination of the Executive, is unable, without
reasonable accommodation, to render services of the character contemplated
hereby and that such inability (i) may be expected to be permanent, or (ii) may
be expected to continue for a period of at least six (6) consecutive months (or
for shorter periods totaling more than six (6) months during any period of
twelve (12) consecutive months). Termination resulting from Disability may only
be effected after at least thirty (30) days written notice by the Company of its
intention to terminate the Executive's employment.


(d)“Termination Date” shall mean any of the following and which termination is a
“separation of service” within the meaning of Section 409A of the Code: (i) if
this Agreement is terminated on account of death, the date of death; (ii) if
this Agreement is terminated for Disability, the date established by the Company
pursuant to Section 8(c) hereof; (iii) if this Agreement is terminated by the
Company, the date on which a notice of termination is given to the Executive;
(iv) if the Agreement is terminated by the Executive, the date the Executive
ceases work; or (v) if this Agreement expires by its terms, the last day of the
term of this Agreement. Notwithstanding the foregoing, if within thirty (30)
days after any notice of




--------------------------------------------------------------------------------




termination is given, the party receiving such notice notifies the other party
that a dispute exists concerning the termination, the Termination Date shall be
the date finally determined to be the Termination Date, either by mutual written
agreement of the parties or by binding arbitration in the manner provided in
Section 23 hereof; provided that the Termination Date shall be extended by a
notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company will
continue to pay the Executive his full compensation in effect when the notice
giving rise to the dispute was given and continue the Executive as a participant
in all compensation, benefit and insurance plans in which he was participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved. Amounts paid under this Section 8(d) shall be in addition to
all other amounts due under this Agreement and shall not be offset against or
reduce any amounts due under this Agreement; provided, however, that if the
arbitrator determines that any notice of dispute by the Executive was not given
in good faith or that the Executive did not pursue the resolution of such
dispute with reasonable diligence, the Executive shall repay the Company the
amount of compensation paid to the Executive pursuant to Section 8(d) from the
Termination Date which would have applied had such notice of dispute not been
given, plus interest thereon at the applicable federal rate provided for in
Section 1274(d) of the Code, or any successor provision thereof, for an
obligation with a term equal to the period from the date of payment to the date
of repayment pursuant to this Section 8(d).


9.Severance:


(a)If (i) the Company terminates the employment of the Executive against his
will and without Cause (including by giving notice of termination of the
Agreement pursuant to Section 7), or (ii) the Executive terminates his
employment for Good Reason, the Executive shall be entitled to receive salary,
Incentive Compensation and vacation accrued through the Termination Date, plus
the following:
(i)a cash lump sum in an amount equal to the greater of the Executive's base
salary for the remainder of the Initial Term or two years of Executive's base
salary in effect on the Termination Date;
(ii)a cash lump sum equal to the maximum amount of the Incentive Compensation
which Executive could earn for the fiscal year in which the Termination Date
occurs (the “Maximum Incentive Compensation”); and
(iii)full vesting of all outstanding stock options and restricted stock held by
Executive.


The Company shall make the termination payment required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, the
Executive will not have the right to designate the calendar year of payment.


In addition, the Company and the Executive agree that, upon such termination and
for a period of two (2) years following the Termination Date, (i)Executive will
make himself available for an average of 20 hours per week in order to consult
with the Company in such manner and on such matters as the Company shall
reasonably request, (ii) Executive will make himself available to serve on the
Board of Directors of the Company, and (iii) in consideration for the Executives
agreement to perform such services, the Company will (A) pay the Executive an
annual amount equal to 40% of his base salary in effect on the Termination Date,
payable in regular installments in accordance with the Company's standard
payroll practices, and (B) include the Executive in the Company's Family
medical, dental and vision insurance plans, or, if the Executive's inclusion in
such plans is not permitted, provide substantially the same benefits to the
Executive at the Company's expense.


Notwithstanding the foregoing, the Company shall not be required to pay any
severance pay or consulting




--------------------------------------------------------------------------------




payments for any period following the Termination Date if the Executive violates
the provisions of Section 15, Section 16 or Section 17 of this Agreement in any
material respect, and fails to cure such violation within thirty (30) days after
written notice from the Company to the Executive detailing such violation.


For purposes of Section 409A of the Code, Company and Executive agree that
Executive will be treated as incurring a separation from service as of the date
that both parties reasonably expect that Executive's level of continuing service
to the Company will be reduced to a level that is 49 percent or less of
Executive's level of services for the twelve-month period preceding Executive's
separation from service. As of the Effective Date, Executive and Company believe
that a level of services of 20 hours per week for Executive will satisfy this
standard.


(b)If (i) the Executive voluntarily terminates his employment other than for
Good Reason, (ii) the Executive's employment is terminated due to death or
Disability, or (iii) the Executive is terminated by the Company for Cause, then
the Executive shall be entitled to receive his base salary and accrued vacation
through the Termination Date only. In the event of death or Disability the
Executive shall also be entitled to receive the Pro-Rated Incentive Compensation
and full vesting of all outstanding stock options and restricted stock held by
the Executive, subject to the same terms and conditions as provided in Section
9(a).


(c)In addition to the provisions of Section 9(a) and 9(b) hereof, to the extent
COBRA shall be applicable to the Company or as provided by law, the Executive
shall be entitled to continuation of group health plan benefits in accordance
with COBRA if the Executive makes the appropriate conversion and payments. If
requested to do so, the Company will transfer ownership of the life insurance
policy referred to in Section 5 to the Executive or his designee, at such time
and in such a manner as to minimize any adverse tax consequences to the
Executive and the Executive agrees to pay for any costs related to the transfer
in excess of $1000 and to be responsible for all future premiums. Any such
transfer must occur within the 90-day period following the Executive's
separation from service and, if such 90-day period begins in one calendar year
and ends in another, the Executive may not select in which taxable year such
transfer will occur.


(d)The Executive acknowledges that, upon termination of his employment, he is
entitled to no other compensation, severance or other benefits other than those
specifically set forth in this Agreement or any applicable Stock Option
Agreement, or pursuant to any Applicable Benefit Plan.


(e)All payments to be made to the Executive that are subject to Section 409A
upon a termination of employment may only be made upon a “separation from
service” (within the meaning of Section 409A) of the Executive. For purposes of
Section 409A, (i) each payment made under this Agreement shall be treated as a
separate payment; (ii) the Executive may not, directly or indirectly, designate
the calendar year of payment; and (iii) no acceleration of the time and form of
payment of any nonqualified deferred compensation to the Executive or any
portion thereof, shall be permitted.


(f)Notwithstanding anything contained in this Agreement to the contrary, if at
the time of the Executive's “separation from service” (as defined in Section
409A of the Code) the Executive is a “specified employee” (within the meaning of
Section 409A and the Company's specified employee identification policy) and if
any payment, reimbursement and/or in-kind benefit that constitutes nonqualified
deferred compensation (within the meaning of Section 409A) is deemed to be
triggered by the Executive's separation from service, then, to the extent one or
more exceptions to Section 409A are inapplicable (including, without limitation,
the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) relating to
separation pay due to an involuntary separation from service and its requirement
that installments must be paid no later than the last day of the second taxable
year following the taxable year in which such an employee incurs the involuntary
separation from service), all payments, reimbursements, and in-kind benefits
that constitute




--------------------------------------------------------------------------------




nonqualified deferred compensation (within the meaning of Section 409A) to the
Executive shall not be paid or provided to the Executive during the six-month
period following the Executive's separation from service, and (i) such postponed
payment and/or reimbursement/in-kind amounts shall be paid to the Executive in a
lump sum within thirty (30) days after the date that is six (6) months following
the Executive's separation from service; (ii) any amounts payable to the
Executive after the expiration of such six- (6-) month period shall continue to
be paid to the Executive in accordance with the terms of this Agreement; and
(iii) to the extent that any group hospitalization plan, health care plan,
dental care plan, life or other insurance or death benefit plan, and any other
present or future similar group executive benefit plan or program or any lump
sum cash out thereof is nonqualified deferred compensation (within the meaning
of Section 409A), the Executive shall pay for such benefits from his Termination
Date until the first day of the seventh month following the month of the
Executive's separation from service, at which time the Company shall reimburse
the Executive for such payments. If the Executive dies during such six- (6-)
month period and prior to the payment of such postponed amounts of nonqualified
deferred compensation, only the amount of nonqualified deferred compensation
equal to the number of whole months that the Executive lived shall be paid in a
lump sum to the Executive's estate or, if applicable, to the Executive's
designated beneficiary within thirty (30) days after the date of the Executive's
death.


10.Expenses; Reimbursements and In-Kind Benefits. The Company shall pay or
reimburse the Executive for all expenses normally reimbursed by Company,
reasonably incurred by him in furtherance of his duties hereunder and authorized
and approved by the Company in compliance with such rules relating thereto as
the Company may, from time to time, adopt and as may be required in order to
permit such payments as proper deductions to Company under the Code, and the
rules and regulations adopted pursuant thereto now or hereafter in effect.


Notwithstanding any other provision of the applicable plans and programs, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) the amount of expenses eligible for
reimbursement and the provision of benefits in kind during a calendar year shall
not affect the expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement for an eligible
expense will be made on or before the last day of the calendar year following
the calendar year in which the expense is incurred; (iii) the right to
reimbursement or right to in-kind benefit is not subject to liquidation or
exchange for another benefit; and (iv) each reimbursement payment or provision
of in-kind benefit shall be one of a series of separate payments (and each shall
be construed as a separate identified payment) for purposes of Section 409A of
the Code.
11.Facilities and Services. The Company shall furnish the Executive with office
space, secretarial and support staff and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.


12.Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate amounts payable pursuant hereto by
seeking other employment or otherwise. The Executive's acceptance of any such
other employment shall not diminish or impair the amounts payable to the
Executive pursuant hereto.


13.Place of Performance. The Executive shall perform his duties primarily in
Tempe, Arizona or locations within a reasonable proximity thereof, except for
reasonable travel as the performance of the Executive's duties may require.


14.Insurance and Indemnity. During the Employment Period, if available at
reasonable costs,




--------------------------------------------------------------------------------




the Company shall maintain, at its expense, officers and directors fiduciary
liability insurance covering the Executive and all other executive officers and
directors in an amount of no less than $5,000,000. The Company shall also
indemnify the Executive, to the fullest extent permitted by law, from any
liability asserted against or incurred by the Executive by reason of the fact
that the Executive is or was an officer or director of the Company or any
affiliate or related party or is or was serving in any capacity at the request
of the Company for any other corporation, partnership, joint venture, trust,
employment benefit plan or other enterprise. This indemnity shall survive
termination of this Agreement.


15.Noncompetition.


(a)The Executive agrees that, except in accordance with his duties under this
Agreement on behalf of the Company, he will not during the term of this
Agreement:


Participate in, be employed in any capacity by, serve as director, consultant,
agent or representative for, or have any interest, directly or indirectly, in
any enterprise which is engaged in the business of distributing, selling or
otherwise trading in products or services which are competitive to any products
or services distributed, sold or otherwise traded in by the Company or any of
its subsidiaries during the term of the Executive's employment with the Company,
or which are competitive to any products or services being actively developed,
with the bona fide intent to market same, by the Company or any of its
subsidiaries during the term of the Executive's employment with the Company;
In addition, the Executive agrees that for a period of two years after the end
of the term of this Agreement (unless the Company breaches this Agreement by
failing to pay to the Executive all sums due him under the terms hereof, in
which event the following provisions of this Section 15.A shall be
inapplicable), the Executive shall observe the covenants set forth in this
Section 15 and shall not own, either directly or indirectly or through or in
conjunction with one or more members of his or his spouse's family or through
any trust or other contractual arrangement, a greater than five percent (5%)
interest in, or otherwise control either directly or indirectly, any
partnership, corporation, or other entity which distributes, sells, or otherwise
trades in products which are competitive to any products or services being
developed, distributed, sold, or otherwise traded in by the Company or any of
its subsidiaries, during the term of this Agreement, or being actively developed
by the Company or any of its subsidiaries during the term of this Agreement with
the Company with a bona fide intent to market same. Executive further agrees,
for such two-year period following termination, to refrain from directly or
indirectly soliciting Company's vendors, customers or employees, except that the
Executive may solicit the Company's vendors or customers in connection with a
business that does not compete with the Company or any of its subsidiaries.
The Executive hereby agrees that damages and any other remedy available at law
would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 15 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this section 15 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.


16.Assignment of Patents. Executive shall disclose fully to the Company any and
all discoveries and any and all ideas, concepts or inventions relating to the
Company's business as described in the Company's most recent Annual Report on
Form 10-K filed with the Securities and Exchange Commission) which he




--------------------------------------------------------------------------------




shall conceive or make during his period of employment, or during the period of
six months after his employment shall terminate, which are in whole or in part
the result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon request and at the expense of the
Company, the Executive shall make application through the patent solicitors of
the Company for letters patent of the United States and any and all other
countries at the discretion of the Company on such discoveries, ideas and
inventions, and to assign all such applications to the Company, or at its order,
forthwith, without additional payment by the Company during his period of
employment and for reasonable compensation for time actually spent by the
Executive at such work at the request of the Company after the termination of
the employment. Executive shall give the Company, its attorneys and solicitors,
all reasonable assistance in preparing and prosecuting such applications and, on
request of the Company, execute all papers and do all things that may be
reasonably necessary to protect the right of the Company and vest in it or its
assigns the discoveries, ideas or inventions, applications and letters patent
herein contemplated. Said cooperation shall also include all actions reasonably
necessary to aid the Company in the defense of its rights in the event of
litigation.


17.Trade Secrets.


(a)In the course of the term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical and commercial
information, records, data, specifications, systems, methods, plans, policies,
inventions, material and other knowledge (“Confidential Material”) owned by the
Company and its subsidiaries. The Executive recognizes and acknowledges that
included within the Confidential Material are the Company's confidential
commercial information, technology, methods of manufacture, designs, and any
computer programs, source codes, object codes, executable codes and related
materials, all as they may exist from time to time, and that they are valuable
special and unique aspects of the Company's business. All such Confidential
material shall be and remain the property of the Company. Except as required by
his duties to the Company, the Executive shall not, directly or indirectly,
either during the term of his employment or at any time thereafter, disclose or
disseminate to anyone or make use of, for any purpose whatsoever, any
Confidential Material. Upon termination of his employment, the Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by the Executive or others) which are in the
possession or under the control of the Executive. The Executive shall not be
deemed to have breached this Section 17 if the Executive shall be specifically
compelled by lawful order of any judicial, legislative, or administrative
authority or body to disclose any Confidential Material or else face civil or
criminal penalty or sanction.


(b)The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 17 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 17 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.


18.Provisions After Change of Control.


(a)In the event Executive's employment with the Company is terminated (other
than as a consequence of death or Disability) either (x) by the Company for any
reason other than for Cause during a Pending Change of Control (as hereinafter
defined) or within one year following the occurrence of a Change of Control, or
(y) by Executive for Good Reason within one year following the occurrence of a
Change of Control, then Executive shall be entitled to receive from the Company,
in lieu of the severance payment




--------------------------------------------------------------------------------




otherwise payable pursuant to Section 9(a), the following:


(i)a cash lump sum equal to three years of Executive's base salary in effect on
the Termination Date;


(ii)the Maximum Incentive Compensation; and


(iii)full vesting of all outstanding stock options and restricted stock held by
Executive.


The Company shall make the termination payments required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, Executive
will not have the right to designate the calendar year of payment.
(b)For purposes of this Agreement, the term “Change of Control” shall mean:


(i)The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Rule 13d-3 promulgated under the Exchange Act or
any successor provision) (any of the foregoing described in this Section 18
(b)(i) hereafter a “Person”) of 20% or more of either (a) the then outstanding
shares of Capital Stock of the Company (the “Outstanding Capital Stock”) or (b)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”), provided, however, that any acquisition by (x) the Company or any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any Person that
is eligible, pursuant to Rule 13d-1 (b) under the Exchange Act, to file a
statement on Schedule 13G with respect to its beneficial ownership of Voting
Securities, whether or not such Person shall have filed a statement on Schedule
13G, unless such Person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of 35% or more of the Voting Securities or (z)
any corporation with respect to which, following such acquisition, more than 60%
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Capital Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control; or


(ii)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election or nomination for election by the Company's shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A, or any successor section,
promulgated under the Exchange Act); or


(iii)Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of,




--------------------------------------------------------------------------------




respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination; or


(iv)(a) a complete liquidation or dissolution of the Company or (b) a sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Capital Stock and
Voting Securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the Outstanding Capital Stock and
Voting Securities, as the case may be, immediately prior to such sale or
disposition.


(v)The first purchase under a tender offer or exchange offer for 20% or more of
the outstanding shares of stock (or securities convertible into stock) of the
Company, other than an offer by the Company or any of its subsidiaries or any
employee benefit plan sponsored by the Company or any of its subsidiaries.


(c)For purposes of this Agreement, the term “Pending Change of Control” shall
mean the occurrence of one of the following events as the result of which a
Change in Control pursuant thereto is reasonably expected within ninety (90)
days after the date of determination as to whether there is a Pending Change in
Control: (i) the Company executes a letter of intent, term sheet or similar
instrument with respect to a transaction or series of transactions, the
consummation of which would result in a Change of Control; (ii) the Board
approves a transaction or series of transactions, the consummation of which
would result in a Change of Control; (iii) a Person makes a public announcement
of a tender offer for the Common Stock of the Company, the consummation of which
would result in a Change of Control; or (iv) a Person makes a public
announcement of, or makes a public filing with respect to, the intention of that
Person to seek to change the membership of the Board of Directors of the Company
in a manner that would result in a Change of Control. A Pending Change of
Control shall cease to exist upon a Change of Control.


19.Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested to his residence in the case of the Executive, or to
its principal office in the case of the Company, or to such other addresses as
they may respectively designate in writing.


20.Entire Agreement; Waiver. This Agreement contains the entire understanding of
the parties and may not be changed orally but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought. Waiver of or failure to exercise any rights provided by
this Agreement in any respect shall not be deemed a waiver of any further or
future rights.


21.Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company's business or properties. The Executive's rights hereunder
are personal to and shall not be transferable nor assignable by the Executive.


22.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.






--------------------------------------------------------------------------------




23.Governing Law; Arbitration. This Agreement shall be construed in accordance
with and governed for all purposes by the laws and public policy of the State of
Arizona applicable to contracts executed and to be wholly performed within such
state. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereover. The arbitration shall be held in Maricopa County
or in such other place as the parties hereto may agree.


24.Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.


25.Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.


26.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


IN WITNESS WHEREOF, AMTECH SYSTEMS, INC. has caused by instrument to be signed
by a duly authorized officer and the Executive has hereunto set his hand the day
and year first above written.




AMTECH SYSTEMS, INC.




By /s/    Robert T. Hass                    /s/ J. S. Whang                
Robert T. Hass                    Jong S. Whang, Executive
Vice President and Chief Accounting Officer












